Exhibit BILL OF SALE KNOW ALL MEN BY THESE PRESENTS: That on this 21st day of June, 2008, ROBINSON CORP., a Hawaii corporation ("Seller"), for and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good and valuable consideration to Seller paid by ENIVEL, INC., a Hawaii corporation ("Buyer"), whose business address is 1930 Auiki Street, Honolulu, HI 96819, the receipt of which is hereby acknowledged, does hereby grant, assign, sell, transfer, convey, and deliver unto Buyer all of Seller's exclusive use, right, title, and interest in and to all of the personal property described in Exhibit 1 hereto, hereinafter collectively referred to as the "Personalty." TO HAVE AND TO HOLD the same unto Buyer, absolutely and forever. AND Seller does hereby covenant with Buyer that Seller is the lawful owner of the Personalty; except with respect to the liens set forth on Exhibit 2 hereto and as otherwise disclosed the Personalty is free and clear of any and all liens and encumbrances made or suffered by Seller; Seller has good and lawful right to sell and convey the Personalty; and Seller shall WARRANT and DEFEND the same unto Buyer and its successors and assigns against the lawful claims and demands of all persons claiming by, through or under Seller. AND Buyer hereby acknowledges that, subject to Seller's representation and warranty that the Personalty that is material to the business operations of Seller is in good working condition as of the date herefor, the Personalty is being conveyed in "AS IS," "WHERE IS" and "AS-BUILT" condition and "WITH ALL FAULTS" as of the date hereof. Buyer further acknowledges that all warranties and representations, whether expressed or implied, with respect to the Personalty by Seller or any person on behalf of Seller as to the condition, state of repair, operating order, safety, structural soundness or fitness thereof for any particular purposes, are hereby expressly disclaimed. Buyer hereby acknowledges and agrees that it has relied solely upon the inspections and examinations conducted by Buyer and its agents as to the condition of the Personalty. Buyer does hereby release Seller, and its members, managers, employees, agents, attorneys and accountants from any and all claims, liabilities, costs, court costs, and expenses arising out of or connected with the condition of the Personalty, including, but not limited to reasonable attorneys' fees. Buyer agrees and understands that the risk of loss shall pass from Seller to Buyer on the date of this Bill of Sale and the payment of the consideration by Buyer to Seller. AND in the event of any dispute or litigation between the parties relating to this instrument, the prevailing party shall be entitled to recover, in addition to any judgment or order rendered therein, all costs and expenses of dispute or litigation, including reasonable attorneys' fees. This agreement shall be controlled, construed and enforced in accordance with the laws of the State of Hawaii, without regard to any choice of law provisions. The parties hereto agree that this instrument may be executed in counterparts, each of which shall be deemed an original, and said counterparts shall together constitute one and the same agreement, binding all of the parties hereto. For all purposes, including, without limitation, recordation, filing and delivery of this instrument, duplicate unexecuted and unacknowledged pages of the counterparts may be discarded and the remaining pages assembled as one document. [THIS LEFT INTENTIONALLY BLANK. SIGNATURE PAGE FOLLOWS.] Dated as of the Effective Date. ROBINSON CORP., a Hawaii corporation By: /s/ Thurston John Robinson Name: THURSTON JOHN ROBINSON Title: President (Seller) ENIVEL, INC., a Hawaii corporation By:/s/ Michael E. Drace Name: Michael E.Deace Title: President Name: Title: (Buyer) EXHIBIT "I"PERSONALTY Vehicles: Year Model License Vin# 1999 GMC Savana 667TPD 1GTHG39R7X1094433 2002 Ford Van 989TPY 1FTS534L32HB81236 2.Personal Property: See Addendum A 3.Equipment/Machinery: See Addendum B 4.Sewing
